DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12, 21, 23, 25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Change et al (TW 201221667), as evidenced by Char et al (US 2017/0271152).
With respect to claims 1, 7-8, 12, and 27, Chang discloses a method for forming a stannous oxide (SnO) layer [13] by sputtering (DERWENT Abstract; Machine Translation para 0009 and 0011-0014), wherein the sputtering comprises placing a substrate and a target in a sputter coater to expose both the subsrate and target to a sputter gas comprising an oxygen-containing gas of oxygen and an inert gas of argon (Machine Translation para 0009 and 0017), wherein the target consists essentially of tin metal (Machine Translation para 0009 and 0017), and sputtering the target to deposit onto the substrate to form the SnO layer [13] consisting essentially of tin and oxygen atoms (Machine Translation para 0017), wherein the substrate being positioned opposite the target in the sputter coater is both commonly known and readily expected, as evidenced by Char showing in fig. 1 a metal tin target [71] opposite a substrate [10] in a sputter coater [70]. Chang teaches that the SnO (i.e. Sn1O1) layer [13] has 1 atom of Sn and 1 atom of O, and thus has a ratio of tin:oxygen of 1:1, with the Sn1O1 layer [13] considered to be a “metal-rich metal oxide film” as evidenced by para 0027 of Applicant’s published Specification (US 2019/0212656) teaching “A metal-rich tin oxide film might have a tin:oxygen ratio greater than or equal to about 1.1:2, 1.5:2, 1.8:2, 2:2 (i.e., 1:1) or higher” (emphasis added).
With respect to claim 2 and 3, Chang further discloses the exposing of the substrate and sputtering of the target occurs simultaneously to deposit material from the target onto the substrate, with the substrate also rotated on a turret for the sputtering (Machine Translation para 0017), resulting in the exposing and sputtering also interpreted as occurring sequentially as the substrate is rotated to a position for the exposing and sputtering.
With respect to claims 9 and 25, Chang further discloses a flow rate of the inert gas is about 100-300 sccm, and a flow rate of the oxygen-containing gas is about 50-150 sccm (Machine Translation para 0017), resulting in a ratio of the flow rate of the inert gas to the flow rate of the oxygen-containing gas being about 300:50, or about 6:1.
With respect to claim 10, Chang further discloses the substrate in the sputter coater is maintained at a temperature of about 50-100oC (Machine Translation para 0017).
With respect to claim 21, Chang further discloses the sputtering in the sputter coater is by magnetron sputtering (Machine Translation para 0017), which involves ionizing the sputter gas to form a plasma in order to sputter the target to deposit onto the substrate in the sputter coater, wherein the substrate is exposed to the plasma during the depositing from the target.
With respect to claim 23, Chang further discloses the inert gas consists essentially of argon (Machine Translation para 0017).
With respect to claim 28, Chang further discloses the metal-rich metal oxide film of the SnO layer [13] is formed by controlling adjustment of a flow of the oxygen-containing gas between about 50-150 sccm (Machine Translation para 0009 and 0017), which results in adjusting an amount of oxygen present in the SnO layer [13]. Since Chang teaches the claim requirements of controlling the flow rate of the oxygen-containing gas to control the amount of oxygen present in the metal-rich metal oxide film of the SnO (i.e. Sn1O1) layer, a prima facie case of either anticipation or obviousness has been established that Chang also teaches the resulting metal-rich metal oxide film Sn1O1 layer having a property of a density less than 7.0 g/cm3, as further evidenced by para 0031 of Applicant’s published Specification teaching “In some embodiments, the density of the hardmask is controlled by adjusting the amount of oxygen within the hardmask. In some embodiments, the hardmask has a density of less than 7.0 g/cm3” (emphasis added) (MPEP 2112.01, Section I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Change et al (TW 201221667), as evidenced by Char et al (US 2017/0271152), as applied to claim 1 above, and further in view of Dong et al (CN 102584033).
With respect to claim 13, the reference is cited as discussed for claim 1. However Chang is limited in that while the SnO layer [13] is a color layer sputtered onto the substrate composed of glass, wherein the SnO layer [13] may be deposited for 20-40 mins and/or may have a thickness of 200-400 nm (Machine Translation para 0012- 0013 and 0017), the thickness being 3-20 nm is not specifically suggested.
Dong teaches sputtering a color adjustment film of tin oxide onto a glass substrate using flow rates of argon and oxygen, wherein the color adjustment film of tin oxide has a thickness of 10-90 nm (DERWENT Abstract).
It would have been obvious to one of ordinary skill in the art to have the thickness of the SnO layer of Chang be 10-90 nm as taught by Dong to yield the predictable result of a color adjustment layer comprising tin oxide.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Change et al (TW 201221667), as evidenced by Char et al (US 2017/0271152), as applied to claim 1 above, and further in view of Mohri et al (US Patent No. 5,419,988).
With respect to claim 24, the reference is cited as discussed for claim 1. However Chang is limited in that while the inert gas consists essentially of argon gas (Machine Translation para 0017), the inert gas consisting essentially of xenon gas is not specifically suggested.
Mohri teaches a method of sputter depositing a tin oxide film from a metallic tin target using a combination of a sputter gas selected from argon, nitrogen, or xenon, and an oxygen-containing gas (col. 3, lines 11-20).
Since Mohri recognizes the similarities of argon, nitrogen, and xenon as inert gases for sputter depositing tin oxide films, it would have been obvious to one of ordinary skill in the art to replace argon gas of Chang with xenon gas of Mohri as it is merely the selection of functionally similar inert gases for sputtering a tin target to deposit a tin oxide film recognized in the prior art and one of ordinary skill would have a reasonable expectation of success in doing so.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Change et al (TW 201221667), as evidenced by Char et al (US 2017/0271152).
With respect to claim 26, Chang further discloses the substrate is maintained at the temperature about 50-100oC (Machine Translation para 0017), with it being held that differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical, since it is not inventive to discover optimum or workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A).

Response to Arguments
Applicant’s Remarks on p. 5-7 filed 11/5/2021 are addressed below.

112 Rejections
Claim 1 has been amended to require that “the target consisting essentially of tin metal”; this previous 2nd paragraph rejection is withdrawn in view of this amendment and p. 5 of Applicant’s Remarks.

102 & 103 Rejections
Applicant’s arguments on p. 5-7 with respect to present claims 1-3, 7-10, 12-13, and 21, and 23-28 have been considered but are moot because the arguments do not apply to the new reference Chang being applied in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794